DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/04/2020 has been entered. Claims 1-3, 5, 8-11, and 13 remain pending in the application.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-3, 5, 8-11, and 13 as they pertain to the amended claim language regarding an emergency alarm are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below. Applicant’s arguments with respect to the amended claim language regarding terminating displaying a pop up window have been considered but are not persuasive.
In response to applicant's arguments against the combination of Oh and Gundlach teaching the limitation regarding terminating displaying a pop up window, the following reasoning is provided.
Regarding claim 1, the references Oh and Gundlach are analogous, combinable, and teach all recited features of the limitation, “determining, via one or more processors, that the patient has not moved… in response… if the image captured by the camera is being displayed, then terminating displaying the image captured by the camera in the pop-up window of the display such that only the medical imaging scan operating interface associated with the medical imaging device is displayed.”
The user interface unit 130 provides the user with different types of information regarding a diagnosis of the examinee, and receives an input to control the medical imaging apparatus 100 from the user. The user interface unit 130 includes the input unit 132 and an output unit 134. The user interface unit 130 may provide the user with different types of information by outputting a generated medical image on a screen of the medical imaging apparatus 100 or by outputting guide information in a graphical form or a text form to the user. In addition, the user interface unit 130 may output information regarding an ongoing imaging protocol to the screen and may provide the user with information regarding a part that is diagnosed.” and paragraph 89 cites, “The medical imaging apparatus 100 may display a marker on the medical image during acquisition of which motion is detected. Apparatus 100 displays a marker 2010 with a black frame on an image captured through an imaging protocol of which motion equal to or greater than a threshold value is detected.” Therefore Oh teaches “determining, via one or more processors, that the patient has not moved… in response… the medical imaging scan operating interface associated with the medical imaging device is displayed,” where if user has not moved then the normal operating interface without an image will be displayed.
Gundlach describes an imaging apparatus with a system to detect movement and alert an operator when it happens. Paragraph 29 of the specification cites, “When the user moves, as captured by the camera 115 and detected by the software of the computer system 105, a window or picture-in-picture display can be opened on the display 120 to show, perhaps temporarily, the image 130 of the user.” Therefore Gundlach teaches “if the image captured by the camera is being displayed, then terminating displaying the image captured by the camera in the pop-up window of the display such that only the [default state] is displayed.”
All of the above references are analogous in the field of imaging apparatuses with a system to detect movement and alert an operator when it happens. Furthermore, when these references are taken together in combination, the above described feature is taught. One of ordinary skill would recognize that the teaching of Gundlach regarding a pop up image of a moving captured subject as an alerting process of movement would be able to be combined with the teaching of Oh regarding the movement alerting process of a pop up icon, so that the pop up that appears when patient movement is detected is that of a picture in picture image of a moving subject, and when patient movement is no longer detected, the popup is terminated. While Oh does fulfill the function of providing an alert when movement is detected with an icon, one of ordinary skill would still be reasonably motivated to consider other methods already known in the field of simply providing an alert for movement. Gundlach provides an alternative method of indicating that an imaged subject is moving, which provides plenty of analogy between the teachings of Oh and Gundlach for one of ordinary skill in the art to consider modifying Oh with the movement alert method of Gundlach. The motivations for combination of these references are as described in the 35 U.S.C. 103 rejection below. 
This same reasoning applies to claim 8, which is analogous to claim 1, at least with regard to the limitations in question.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (hereinafter Oh) in view of Gundlach et al. (US 20080189661) (hereinafter Gundlach), further in view of Ferre et al. (US 5063524) (hereinafter Ferre), further in view of Assman et al. (US 20130109965) (hereinafter Assman).
Regarding claim 1, Oh teaches A patient monitoring method for a medical imaging device, the method comprising: 
upon performing a medical imaging scan with the medical imaging device, capturing, via a camera, a first image and a second image of a patient positioned in the medical imaging device (see Oh paragraph 43 regarding comparing a current image to a previously captured image to determine movement according to a difference value between the two images and paragraph 44 regarding camera);
determining, via one or more processors, that the patient has moved when the image value is greater than a predetermined threshold (see Oh paragraph 43 regarding comparing a current image to a previously captured image to determine movement according to a difference ,
determining, via one or more processors, that the patient has not moved when the image value is not greater than the predetermined threshold (see Oh paragraph 43 regarding comparing a current image to a previously captured image to determine movement according to a difference value between the two images and paragraph 61 regarding threshold value of detected motion [and non-motion] from comparing images. In combination with Ferre, this may be a threshold value detected based on comparing a difference image matrix. See also paragraph 89 regarding detection of movement prompting a pop up display of an alert graphic.),
in response, (i) displaying the medical imaging scan operating interface without an image captured by the camera (see Oh paragraph 43 regarding comparing a current image to a previously captured image to determine movement according to a difference value between the two images and paragraph 61 regarding threshold value of detected motion [and non-motion] from comparing images. See paragraph 46 regarding user interface with a normal operating mode and paragraph 89 regarding detection of movement prompting a pop up display of an alert graphic- if user has not moved then the normal operating interface without an image will be displayed.)
However, Oh does not explicitly teach a time interval and pop up display as needed for the limitations of claim 1. 
Gundlach, in a similar field of endeavor, teaches sampling, via one or more processors, the first image and the second image during a first time interval and a second time interval, respectively, that are separated by a predetermined time period (see Gundlach paragraph 3 regarding detecting movement of user by analyzing video of a user and 47 regarding detecting movement by detecting change to pixels in a sampled region. It is obvious that analysis of video for movement would be achieved by analyzing frames separated by a predetermined time period, and that detecting a change is a comparison of a current and previous image [frame]);
in response displaying an image captured by the camera in a pop-up window of a display of the medical imaging device together with a medical imaging scan operating interface associated with the medical imaging device (see Gundlach paragraph 29 regarding detection of camera captured movement causing picture-in-picture display of the captured image. This may be combined with Oh so that the picture-in-picture alert graphic indicating movement is replaced with the captured image of Gundlach);
or (ii) if the image captured by the camera is being displayed, then terminating displaying the image captured by the camera in the pop-up window of the display such that only the medical imaging scan operating interface associated with the medical imaging device is displayed (see Gundlach paragraph 29 regarding detection of camera captured movement causing picture-in-picture display of the captured image- in a temporary fashion, indicating that when movement is not detected, the camera image is not displayed. This may be combined with Oh so that the picture-in-picture alert graphic indicating movement is replaced with the captured image of Gundlach, and when movement is not detected, the image is not displayed.);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Oh to include the teaching of Gundlach by incorporating the display process so that when movement is detected, the picture-in-picture alert 
One would be motivated to combine these teachings in order to provide teachings relating to movement triggered display (see Gundlach paragraph 3).
However, the combination of Oh and Gundlach does not explicitly teach a difference image matrix as needed for the limitations of claim 1. 
Ferre, in a similar field of endeavor, teaches calculating, via one or more processors, a difference between the first and the second sampled images to obtain a difference image matrix (see Ferre column 2 lines 16-66 regarding movement analysis in an image utilizing a phase correlation matrix, broadly, a difference image matrix); 
calculating, via one or more processors, an image value based upon the difference image matrix (see Ferre column 2 lines 16-66 regarding movement analysis in an image utilizing a phase correlation matrix, broadly, a difference image matrix where values are correlated to the target vs the background according to a threshold); 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Oh and Gundlach to include the teaching of Ferre by incorporating the movement detection image analysis process of Ferre with matrix calculations into the movement detection image analysis process of Oh. One of 
One would be motivated to combine these teachings in order to provide teachings for estimating the motion of a target in a sequence of images (see Ferre column 1 lines 9-11).
However, the combination of Oh, Gundlach, and Ferre does not explicitly teach an emergency alarm as needed for the limitations of claim 1. 
Assman, in a similar field of endeavor, teaches determining, via one or more processors, that an emergency alarm has been operated by the patient, and in response displaying an image captured by the camera in a pop-up window of a display of the medical imaging device together with a medical imaging scan operating interface associated with the medical imaging device irrespective of patient movement (see Assman paragraphs 12 and 24-25 regarding a patient on an examination table with an emergency alarm, and switching to an imaging mode that alerts the examination operator upon the activation of the alarm. This may be combined with Oh and Gundlach so that the alarm trigger causes the display of Oh to cause the pop-up image display of Gundlach over the normal image, which is an imaging mode that alerts the operator of an examination table).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Oh, Gundlach, and Ferre to include the teaching of Assman so that the alarm trigger of Assman causes the display of Oh to cause the pop-up image display of Gundlach over the normal image, which is an imaging mode that alerts the operator of an examination table. One of ordinary skill would recognize that 
One would be motivated to combine these teachings in order to provide methods for providing alerts from a patient during a medical procedure (see Assman paragraph 6).
Regarding claim 2, the combination of Oh, Gundlach, Ferre, and Assman teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Oh, Gundlach, Ferre, and Assman teaches wherein the act of calculating the image value comprises calculating, as the image value, a modulus of the difference image matrix (see Ferre column 2 lines 16-66 regarding movement analysis in an image utilizing a phase correlation matrix, broadly, a difference image matrix where modulus values are calculated in detecting motion correspondence).
One would be motivated to combine these teachings in order to provide teachings for estimating the motion of a target in a sequence of images (see Ferre column 1 lines 9-11).
Regarding claim 3, the combination of Oh, Gundlach, Ferre, and Assman teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Oh, Gundlach, Ferre, and Assman teaches further comprising: 
displaying an image captured by the camera in the pop-up window of the display further in response to a detected movement of a patient table of the medical imaging device when the patient is positioned in a scanning region of the medical imaging device in preparation for performing the medical imaging (See Oh paragraph 76 regarding detection of movement of a table in image and paragraph 89 regarding detection of movement prompting a pop up display of an alert graphic- in combination with Gundlach, this pop display may be the .
Regarding claim 5, the combination of Oh, Gundlach, Ferre, and Assman teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Oh, Gundlach, Ferre, and Assman teaches displaying an image captured by the camera in the pop-up window of the display further in response to movement of a patient table of the medical imaging device when the patient is positioned in a scanning region of the medical imaging device to undergo a scan operation, wherein the movement of the patient table is towards a detection region of the medical imaging device in preparation for performing an-the medical imaging scan. (See Oh paragraph 76 regarding detection of movement of a table in image, which includes movement towards a detection region and paragraph 89 regarding detection of movement prompting a pop up display of an alert graphic- in combination with Gundlach, this pop display may be the captured image by the camera, analogous to how camera detected movement in Gundlach causes pop up display of the camera video).
Regarding claim 8, Oh teaches A patient monitoring apparatus for a medical imaging device, comprising: 
a camera configured to capture a first image and a second image of a patient positioned in the medical imaging device (see Oh paragraph 43 regarding comparing a current image to a previously captured image to determine movement according to a difference value between the two images and paragraph 44 regarding camera); 
movement determining circuitry configured to:
determine whether the patient has moved based upon a comparison of the image value to a predetermined threshold (see Oh paragraph 43 regarding comparing a current image to a previously captured image to determine movement according to a difference value between the two images, and paragraph 61 regarding threshold value of detected motion from comparing images. In combination with Ferre, this may be a threshold value detected based on comparing a difference image matrix. See also paragraph 89 regarding detection or non-detection of movement prompting a pop up display of an alert graphic.);
when movement of the patient is not determined,
(i) present the medical imaging scan operating interface without an image captured by the camera(see Oh paragraph 43 regarding comparing a current image to a previously captured image to determine movement according to a difference value between the two images and paragraph 61 regarding threshold value of detected motion [and non-motion] from comparing images. See paragraph 46 regarding user interface with a normal operating mode and paragraph 89 regarding detection of movement prompting a pop up display of an alert graphic- if user has not moved then the normal operating interface without an image will be displayed.)
However, Oh does not explicitly teach a time interval and pop up display as needed for the limitations of claim 8. 
Gundlach, in a similar field of endeavor, teaches sample the first image and the second image during a first time interval and a second time interval, respectively, that are separated by a predetermined time period (see Gundlach paragraph 3 regarding detecting movement of user by analyzing video of a user and 47 regarding detecting movement by detecting change to pixels in a sampled region. It is obvious that analysis of video for movement ;
a display configured to: 
present an image captured by the camera in a pop-up window of a display of the medical imaging device together with a medical imaging scan operating interface associated with the medical imaging device when movement of the patient is determined (see Gundlach paragraph 29 regarding detection of camera captured movement causing picture-in-picture display of the captured image. This may be combined with Oh so that the picture-in-picture alert graphic indicating movement is replaced with the captured image of Gundlach), and 
(ii) if the image captured by the camera is being presented, then terminate presenting the image captured by the camera in the pop-up window of the display such that only the medical imaging scan operating interface associated with the medical imaging device is displayed (see Gundlach paragraph 29 regarding detection of camera captured movement causing picture-in-picture display of the captured image- in a temporary fashion, indicating that when movement is not detected, the camera image is not displayed. This may be combined with Oh so that the picture-in-picture alert graphic indicating movement is replaced with the captured image of Gundlach, and when movement is not detected, the image is not displayed.);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Oh to include the teaching of Gundlach by incorporating the display process so that when movement is detected, the picture-in-picture alert graphic indicating movement is replaced with the captured image of Gundlach, and when movement is not detected, the image is not displayed.. One of ordinary skill would recognize that 
One would be motivated to combine these teachings in order to provide teachings relating to movement triggered display (see Gundlach paragraph 3).
However, the combination of Oh and Gundlach does not explicitly teach a difference image matrix as needed for the limitations of claim 8. 
Ferre, in a similar field of endeavor, teaches calculate a difference between the first and the second sampled images to obtain a difference image matrix (see Ferre column 2 lines 16-66 regarding movement analysis in an image utilizing a phase correlation matrix, broadly, a difference image matrix); 
calculate an image value based upon the difference image matrix (see Ferre column 2 lines 16-66 regarding movement analysis in an image utilizing a phase correlation matrix, broadly, a difference image matrix where values are correlated to the target vs the background according to a threshold);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Oh and Gundlach to include the teaching of Ferre by incorporating the movement detection image analysis process of Ferre with matrix calculations into the movement detection image analysis process of Oh. One of ordinary skill would recognize that while Ferre is not necessarily in the field of medical imaging, 
One would be motivated to combine these teachings in order to provide teachings for estimating the motion of a target in a sequence of images (see Ferre column 1 lines 9-11).
However, the combination of Oh, Gundlach, and Ferre does not explicitly teach an emergency alarm as needed for the limitations of claim 8. 
Assman, in a similar field of endeavor, teaches alarm warning circuitry configured to detect when an emergency alarm has been operated by the patient, and in response to cause the display to present an image captured by the camera in a pop-up window of a display of the medical imaging device together with a medical imaging scan operating interface associated with the medical imaging device irrespective of patient movement (see Assman paragraphs 12 and 24-25 regarding a patient on an examination table with an emergency alarm, and switching to an imaging mode that alerts the examination operator upon the activation of the alarm. This may be combined with Oh and Gundlach so that the alarm trigger causes the display of Oh to cause the pop-up image display of Gundlach over the normal image, which is an imaging mode that alerts the operator of an examination table).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Oh, Gundlach, and Ferre to include the teaching of Assman so that the alarm trigger of Assman causes the display of Oh to cause the pop-up image display of Gundlach over the normal image, which is an imaging mode that alerts the operator of an examination table. One of ordinary skill would recognize that Assman is in the field of medical imaging, and its teachings regarding anomaly detection causing the change in an imaging display are directly analogous to the movement detection of Oh. 

Regarding claim 9, the combination of Oh, Gundlach, Ferre, and Assman teaches all aforementioned limitations of claim 8, and is analyzed as previously discussed.
Furthermore, the combination of Oh, Gundlach, Ferre, and Assman teaches further comprising: 
patient table movement detection circuitry configured to cause the display to further present an image captured by the camera in the pop-up window of the display when a patient table moves (See Oh paragraph 76 regarding detection of movement of a table in image and paragraph 89 regarding detection of movement prompting a pop up display of an alert graphic- in combination with Gundlach, this pop display may be the captured image by the camera, analogous to how camera detected movement in Gundlach causes pop up display of the camera video);
Regarding claim 10, the combination of Oh, Gundlach, Ferre, and Assman teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Oh, Gundlach, Ferre, and Assman teaches further comprising: 
switching circuitry configured to output a signal associated with one of the movement determining circuitry, the alarm warning circuitry, and the patient table movement detection circuitry such that an image captured via the camera is selectively presented on the display based upon the signal (See Oh paragraph 76 regarding detection of movement of the patient and detection of movement of a table in image and paragraph 89 regarding detection of movement prompting a pop up display of an alert graphic. This may be .
Regarding claim 11, the combination of Oh, Gundlach, Ferre, and Assman teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Oh, Gundlach, Ferre, and Assman teaches wherein the switching circuitry configured to output the signal to cause the display to further present an image captured by the camera in the pop-up window of the display in response to the patient table movement detection circuitry detecting movement of the patient table moving towards the detection region of the medical imaging device in preparation for performing an imaging scan (See Oh paragraph 76 regarding detection of movement of a table in image, which includes movement towards a detection region and paragraph 89 regarding detection of movement prompting a pop up display of an alert graphic- in combination with Gundlach, this pop display may be the captured image by the camera, analogous to how camera detected movement in Gundlach causes pop up display of the camera video).
Regarding claim 13, the combination of Oh, Gundlach, Ferre, and Assman teaches all aforementioned limitations of claim 11, and is analyzed as previously discussed.
Furthermore, the combination of Oh, Gundlach, Ferre, and Assman teaches wherein the switching circuitry is configured to output the signal to cause the display to display the image captured by the camera on the display in response to the emergency alarm being operated by the patient (see Assman paragraphs 12 and 24-25 regarding a patient on an examination table with an emergency alarm, and switching to an imaging mode that alerts the examination operator upon the activation of the alarm. This may be combined with Oh and .
One would be motivated to combine these teachings in order to provide methods for providing alerts from a patient during a medical procedure (see Assman paragraph 6).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483